 1
 2
 3
 4
 5
 6
 7
 8
                           UNITED STATES DISTRICT COURT
 9
                         SOUTHERN DISTRICT OF CALIFORNIA
10
11        ROSA ALVAREZ, individually and                Case No. 17-cv-00567-BAS-BGS
          on behalf of herself and all others
12        similarly situated,                           ORDER DENYING
                                                        DEFENDANTS’ MOTION FOR
13                                   Plaintiff,         SUMMARY JUDGMENT
14              v.                                      [ECF No. 51]
15        NBTY, INC., et al.,
16                                 Defendants.
17
18
19            Plaintiff Rosa Alvarez brings an individual and class complaint against
20   Defendants NBTY, Inc. and Nature’s Bounty, Inc. Plaintiff alleges Defendants have
21   violated California’s unfair competition law (“UCL”); and Consumers Legal
22   Remedies Act (“CLRA”). Defendants moved for summary judgment on all of
23   Plaintiff’s claims. (“MSJ,” ECF No. 51.) Plaintiff has filed a response in opposition
24   to the Motion, (“Opp’n,” ECF No. 67), and Defendants filed a reply in support of the
25   Motion. (“Reply,” ECF No. 76). For the foregoing reasons the Court DENIES
26   Defendants’ Motion for Summary Judgment.
27   I.       BACKGROUND
28            Defendants manufacture, market, sell, and distribute biotin supplements under

                                                  –1–                               17cv0567
 1   the Nature’s Bounty brand. (Second Amended Complaint, “SAC,” ECF No. 38,
 2   ¶ 1.) The products at issue here are: Biotin 5000 mcg, SUPER POTENCY Biotin
 3   5000 mcg, QUICK DISSOLVE Biotin 5000 mcg, Biotin 10,000 mcg rapid release
 4   softgels, and Biotin 10,000 mcg HEALTH & BEAUTY rapid release liquid softgels
 5   (hereinafter, “the Products”).     (Id.)   The Products’ labels state the Products
 6   “Support[] Healthy Hair, Skin, and Nails” and provide “Energy Support.” (Id. ¶ 20.)
 7         In approximately 2014, Plaintiff Rosa Alvarez’s hair began falling out.
 8   (“Alvarez Depo.,” Exhibit B of ECF No. 51-2, at 54:5–12.)           Plaintiff went to a
 9   dermatologist, who informed her she had alopecia, but told her not to worry and that
10   her hair would grow back. (Id. at 55:14–21.) The dermatologist suggested laser
11   treatment, but Plaintiff was not interested. (Id. at 60:3–11.) The dermatologist did
12   not recommend any supplements. Also around this time, Plaintiff went to her regular
13   nail salon for a manicure. The nail technician told her there was a supplement on the
14   market that helps with hair and nails. (Id. at 66:3–15.) The nail technician took out
15   his bottle of biotin, showed it to Plaintiff and others, and recommended taking the
16   supplement in softgel form. (Id. at 68:4–15.) Plaintiff was suffering from hair loss
17   at the time and the thought of “great hair” made her interested in biotin. (Id. at 69:8–
18   14.) Plaintiff then went to Bed Bath & Beyond and purchased Defendants’10,000
19   mcg HEALTH & BEAUTY rapid release liquid softgels biotin product. (Id.; SAC ¶
20   15). She took biotin for a few years, purchasing a new bottle of supplements
21   “religiously” so that she would never run out. (Alvarez Depo. at 20:23–21:1.)
22         Plaintiff states she purchased the Product “in reliance on Defendants’ health
23   benefit representations.” (SAC ¶ 15.) She claims these representations are false,
24   misleading, and reasonably likely to deceive the public. In sum, Plaintiff claims
25   Defendants’ representations are false because the supplements do not support healthy
26   hair, skin, and nails. (Id. ¶ 9.) “The human body only requires a finite amount of
27   biotin on a daily basis for it to perform its enzymatic functions as there are a finite
28   number of enzymes that use biotin. Once there is sufficient biotin in the body,

                                                –2–                                   17cv0567
 1   saturation occurs and the body just does not use this surplus biotin.” (Id. ¶ 3.) The
 2   average person ingests more than enough biotin from his or her normal daily diet.
 3   (Id.) “Thus, biotin is not a ‘more is better’ substance, nor is more biotin needed from
 4   supplementation to complete these daily enzymatic functions.” (Id. ¶ 5.) “[O]nce
 5   one consumes a sufficient amount of biotin, which is easily met by the general
 6   population in their everyday diets, the remainder becomes functionally superfluous
 7   and does not convey any additional health benefits.” (Id.)
 8   II.   LEGAL STANDARD
 9         Summary judgment is appropriate under Rule 56(c) where the moving party
10   demonstrates the absence of a genuine issue of material fact and entitlement to
11   judgment as a matter of law. See Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477
12   U.S. 317, 322 (1986). A fact is material when, under the governing substantive law,
13   it could affect the outcome of the case. Anderson v. Liberty Lobby, Inc., 477 U.S.
14   242, 248 (1986). A dispute about a material fact is genuine if “the evidence is such
15   that a reasonable jury could return a verdict for the nonmoving party.” Id.
16         A party seeking summary judgment always bears the initial burden of
17   establishing the absence of a genuine issue of material fact. Celotex, 477 U.S. at 323.
18   The moving party can satisfy this burden in two ways: (1) by presenting evidence
19   that negates an essential element of the nonmoving party’s case; or (2) by
20   demonstrating that the nonmoving party failed to make a showing sufficient to
21   establish an element essential to that party’s case on which that party will bear the
22   burden of proof at trial. Id. at 322–23. “Disputes over irrelevant or unnecessary facts
23   will not preclude a grant of summary judgment.” T.W. Elec. Serv., Inc. v. Pac. Elec.
24   Contractors Ass’n, 809 F.2d 626, 630 (9th Cir. 1987).
25         If the moving party fails to discharge this initial burden, summary judgment
26   must be denied, and the court need not consider the nonmoving party’s evidence.
27   Adickes v. S.H. Kress & Co., 398 U.S. 144, 159–60 (1970). If the moving party
28   meets this initial burden, however, the nonmoving party cannot defeat summary

                                              –3–                                    17cv0567
 1   judgment merely by demonstrating “that there is some metaphysical doubt as to the
 2   material facts.” Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574,
 3   586 (1986); Triton Energy Corp. v. Square D Co., 68 F.3d 1216, 1221 (9th Cir. 1995)
 4   (“The mere existence of a scintilla of evidence in support of the non-moving party’s
 5   position is not sufficient.” (citing Anderson, 477 U.S. at 242, 252)). Rather, the
 6   nonmoving party must “go beyond the pleadings” and by “the depositions, answers
 7   to interrogatories, and admissions on file,” designate “specific facts showing that
 8   there is a genuine issue for trial.” Celotex, 477 U.S. at 324 (quoting Fed. R. Civ. P.
 9   56(e)). Such admissions may be presented in testimony of a party’s own witnesses
10   through declarations. See Fed. R. Civ. Pro. 56(c)(4).
11          When making this determination, the court must view all inferences drawn
12   from the underlying facts in the light most favorable to the nonmoving party. See
13   Matsushita, 475 U.S. at 587. “Credibility determinations, the weighing of the
14   evidence, and the drawing of legitimate inferences from the facts are jury functions,
15   not those of a judge, [when] he [or she] is ruling on a motion for summary judgment.”
16   Anderson, 477 U.S. at 255.
17   III.   ANALYSIS
18          A.    Standing
19          Defendants argue Plaintiff has no standing to bring her UCL and CLRA
20   claims. Defendants’ argument is two-fold: (1) Plaintiff did not rely on the Products’
21   labels; and (2) Plaintiff did not suffer damages.
22                1.     Reliance
23          In addition to Article III standing, named plaintiffs in a class action must
24   establish standing to bring the UCL and CLRA claims. See Cal. Bus. & Prof. Code
25   §§ 17204, 17535; Cal. Civ. Code § 1780(a). To have standing under the UCL or
26   CLRA, the named plaintiff must demonstrate actual reliance. See Kwikset Corp. v.
27   Superior Court, 51 Cal. 4th 310, 326 (2011); Cohen v. DIRECTV, Inc., 178 Cal.
28   App. 4th 966, 973 (2009). The plaintiff must actually rely on the allegedly false or

                                              –4–                                   17cv0567
 1   misleading statements prior to purchasing the product. Id. The plaintiff is required
 2   to set forth “specific facts” in support of standing. Lujan v. Defenders of Wildlife,
 3   504 U.S. 555, 561 (1992). This means the plaintiff “must point to specific facts”
 4   indicating   she   “actually    saw”    the   misrepresentations    “and    that   those
 5   misrepresentations were ‘substantial factor[s]’” in her decision to purchase the
 6   product. In re iPhone Application Litig., 6 F. Supp. 3d 1004, 1020 (N.D. Cal. 2013)
 7   (quoting In re Tobacco II Cases, 46 Cal. 4th 298, 326 (2009)).
 8         Here, it is clear that the first and primary reason why Plaintiff purchased the
 9   Product is because her nail technician recommended biotin. (See Alvarez Depo. at
10   66:3–6.) She had never heard of biotin before the nail technician mentioned a
11   vitamin that was good for nails and hair. (Id. at 67:19–21.) Plaintiff then went to
12   Bed Bath & Beyond, intending to look for biotin. (Id. at 108:22–109:10.) Plaintiff
13   saw Defendants’ Products along with other brands of biotin. (Id. at 109:18–21.)
14   Plaintiff testified the packaging on Defendants’ Products was “more attention-
15   getting . . . more attractive, more appealing” than others. (Id. at 109:22–110:2.)
16   While other brands were less expensive, Defendants’ Products were more appealing.
17   (Id. at 110:23–25.) Of course, before looking at the labels of the bottles, Plaintiff
18   had already heard that biotin supports hair, skin, and nails. (Id. at 113:4–8.) The
19   nail technician had also recommended pills in softgel form because they were easier
20   to swallow, and Defendants offered biotin in softgel form. (Id. at 113:14–19.) Many
21   biotin products were advertised featuring “hair, skin, and nails” on the front, but
22   Plaintiff preferred Defendants’ Product because of the softgel option and because of
23   the appealing label. (Id. at 116:14–19.)
24         The evidence shows that the label on Defendants’ Products advertising that
25   the Products support hair, skin, and nails was not the only reason Plaintiff chose
26   Defendants’ Product over others. However, if the Product had not advertised a
27   benefit to hair, skin, and nails, it is likely Plaintiff would have chosen another brand.
28   (See id. at 105:21-106:4 (Plaintiff testified the words on the front of the package

                                                –5–                                     17cv0567
 1   “prompted” her to buy the Product).) Plaintiff testified did see the Product label (i.e.
 2   the alleged misrepresentation) and found it appealing. (Id. at 109:22–110:2.) The
 3   label was therefore one reason why Plaintiff bought Defendants’ Product. There is
 4   therefore a genuine dispute of material fact as to whether the label was a substantial
 5   factor in her decision to purchase the Product.
 6                2.     Damages
 7         Defendants argue Plaintiff was satisfied with the Product because she
 8   purchased it multiple times and her hair grew back. (See Alvarez Depo. at 127:1–
 9   10 (stating her alopecia was cured during the year and a half to two years that she
10   took biotin, but she does not know if it was the result of the biotin).) Defendants
11   therefore argue Plaintiff has no standing to bring her claim because she incurred no
12   damages.
13         In Hovsepian v. Apple, Inc., the court determined that class members “who
14   have not experienced any problems” with the class products “have no injury and no
15   standing to sue.” No. 08-5788 JF (PVT), 2009 WL 5069144, at *6 (N.D. Cal. Dec.
16   17, 2009); see also Moheb v. Nutramax Labs. Inc., No. CV 12-3633-JFW (JCx),
17   2012 WL 6951904, at *3 (C.D. Cal. Sept. 4, 2012) (determining members who
18   derived benefit from the product and “are satisfied users” have no injury and no
19   standing to sue). Hovespian and Moheb, like the present case, also involved false
20   advertising claims. The courts in those cases, however, provided little analysis
21   supporting their finding of no standing, nor did they define what constituted an
22   “injury in fact” for standing purposes.      In contrast, other courts have held that
23   standing is not negated in situations like the present case simply because the
24   purchaser was satisfied with the product. In McCrary v. Elations Co., No. EDCV
25   13-242 JGB (OPx), 2014 WL 1779243 (C.D. Cal. Jan. 13, 2014), the court found
26   “unpersuasive” the defendant’s “concern that some putative class members were
27   happy with [the product] and thus were uninjured.” Id. at *14. The court cited In re
28   Google AdWords Litigation, No. 5:08–CV–3369, 2012 WL 28068, at *10 (N.D. Cal.

                                               –6–                                     17cv0567
 1   Jan. 5, 2012), which held “the requirement of concrete injury is satisfied when the
 2   Plaintiffs and class members in UCL and FAL actions suffer an economic loss
 3   caused by the defendant, namely the purchase of defendant’s product containing
 4   misrepresentations.” The court in McCrary also cited Ries v. Arizona Beverages
 5   USA, 287 F.R.D. 523 (N.D. Cal. 2012), which held:
 6          The focus of the UCL and FAL is on the actions of the defendants, not
            on the subjective state of mind of the class members. All of the
 7
            proposed class members would have purchased the product bearing the
 8          alleged misrepresentations. Such a showing of concrete injury under
            the UCL and FAL is sufficient to establish Article III standing.
 9
10   Ries, 287 F.R.D. at 536 (internal citation omitted); see also Conde v. Sensa, No. 14-
11   cv-51-JLS-WVG, 2018 WL 4287056, at *3 (S.D. Cal. Sept. 10, 2018) (finding a
12   plaintiff had standing to bring false advertising claims even though she testified she
13   was satisfied with the product).
14          The Court agrees with the analysis in McCrary, Google AdWords, and Ries.
15   The fact that Plaintiff continued to purchase the Product over a period of two years
16   and may have been satisfied with the Product does not strip her of standing.
17   Satisfaction (or lack thereof) is not the focus of the “injury” requirement for a false
18   advertising claim: A product can be falsely advertised even if one continues to use
19   it and believes in its effectiveness time and time again. Plaintiff purchased the
20   Product after viewing the advertisements and has standing to claim that the
21   advertisements were false and that she was damaged thereby.
22          The Court DENIES Defendants’ MSJ on the basis of lack of standing.
23          B.     False or Misleading Labeling
24          Turning to the merits of the MSJ, Defendants argue Plaintiff cannot prove that
25   the Products’ labels are false or misleading.1
26
27   1
       Defendants first argue the Products’ labels make no statement at all. (Mot. 14.) This is
     inaccurate; the Products’ labels represent that the Products “Support[] Healthy Hair, Skin, and
28
     Nails.” (See SAC ¶ 1.) Plaintiff challenges this statement as false, and the Court analyzes the

                                                  –7–                                        17cv0567
 1          In analyzing the Parties’ arguments, the important distinction is between
 2   biotin as a nutrient and biotin in large doses as in Defendants’ Products (i.e. 5000
 3   mcg and 10,000 mcg). (See SAC ¶ 1.) Plaintiff’s expert Dr. Wolf agrees that “the
 4   nutrient biotin plays a cellular and biochemical role in the support of healthy hair,
 5   skin, nails and energy” and that there is scientific evidence to demonstrate that
 6   “biotin as a nutrient supports healthy hair, skin, nails, and energy.” (Wolf Depo,
 7   ECF No. 69-2, at 53:9–17.) But Dr. Wolf opines that Defendants’ Products (i.e.
 8   “mega-doses” of biotin) “do not provide any benefits to the general population and,
 9   thus, they do not help support healthy hair, skin and nails, or energy or energy
10   production” and are “superfluous and unnecessary.” (“Wolf Report,” Exhibit D of
11   ECF No. 51-2, at ¶ 11.)            Due to “the metabolic characteristics of biotin, its
12   availability from most food sources, and the finite needs of the human body for
13   biotin,” one has no need for any biotin supplements, and Defendants’ Products are
14   “worthless.” (Id. ¶ 12.) Dr. Wolf even disagrees that some “marginally deficient”
15   people might need additional biotin and Plaintiff argues “the well-settled scientific
16   facts . . . are that marginal deficiency has never been proven to exist in anyone.”
17   (Opp’n 4.)2 Therefore, Plaintiff acknowledges that biotin the nutrient “supports”
18   healthy hair, skin, and nails, but argues Defendants’ Products (i.e. such large doses
19   of biotin) provide no “support” to healthy hair, skin, and nails, for ‘the general
20   population.’” (MSJ 14 (quoting Wolf Report ¶ 22–26).) Thus, Plaintiff alleges
21   Defendants’ Products are falsely labeled.
22          Defendants make a point in their MSJ not to present the opinions of their
23   expert, Dr. Mock, so as not to create a “battle of the experts” and instead focus their
24
25   statement.
     2
       Plaintiff asserts that “both parties’ experts agree” that even those with marginal deficiencies can
26   correct their level of biotin “through changes in diet or 0-30 mcg of supplemental biotin – but there
     is absolutely no need for 5000 or 10,000 mcg of supplemental biotin.” (Opp’n 6.) But this is not
27   true, as Defendants’ expert Dr. Mock opines that biotin supplementation benefits individuals with
     marginal biotin deficiency and does not specify the amount of supplementation needed. (Mock
28
     Report, ECF No. 54-10, ¶ 109.)

                                                     –8–                                          17cv0567
 1   briefing on the argument that Plaintiffs’ evidence is insufficient on its own to
 2   demonstrate a triable issue of fact. (See Mot. 8; Reply 13.)
 3                  1.      Legal Standard
 4          Both Parties agree that Defendants’ Products make a “structure/function
 5   claim.” A structure/function claim “describes the role of a nutrient or dietary
 6   ingredient intended to affect the structure or function in humans” or “characterizes
 7   the documented mechanism by which a nutrient or dietary ingredient acts to maintain
 8   such structure or function.” 21 U.S.C. § 343(r)(6).                   Per the Food and Drug
 9   Administration (“FDA”), “structure/function claims may use general terms such as
10   ‘strengthen,’ ‘improve,’ and ‘protect,’ as long as the claims ‘do not suggest disease
11   prevention or treatment.’” Dachauer v. NBTY, Inc., 913 F.3d 844, 847 (9th Cir.
12   2019) (quoting Regulations on Statements Made for Dietary Supplements
13   Concerning the Effect of the Product on the Structure or Function of the Body, 65
14   Fed. Reg. 1000–01, 1028 (Jan. 6, 2000)). Structure/function claims must meet three
15   requirements: (1) the manufacturer has substantiation that the statement is truthful
16   and not misleading; (2) the statement contains a prominent disclaimer that the FDA
17   has not evaluated the statement and that the product “is not intended to diagnose,
18   treat, cure, or prevent any disease”; and (3) the statement itself does not “claim to
19   diagnose, mitigate, treat, cure, or prevent” disease. 21 U.S.C. § 343(r)(6).3
20          In an action for false advertising of a structure/function claim under the UCL
21
22   3
       The Nutrition Labeling and Education Act (“NLEA”) preempts any state law that establishes “any
     requirement respecting any claim of the type described in section 343(r)(1) of this title made in the
23   label or labeling of food that is not identical to the requirement of section 343(r) of this title.” 21
     U.S.C. § 343-1(a)(5). Defendants here do not argue Plaintiff’s UCL and CLRA claims are
24   preempted, so the Court does not opine on the issue but notes there are courts that have found no
25   preemption in similar cases. See Kanfer v. Pharmacare US, Inc., 142 F. Supp. 3d 1091, 1101 (S.D.
     Cal. 2015) (finding the plaintiff’s allegation that the product is “false and misleading because [the
26   product] does not and cannot provide the promised benefits” is not preempted “because state false-
     advertising laws are consistent with the FDCA’s prohibition on false and misleading labeling”);
27   see also Gallagher, 2015 WL 1056480, at *7 (“Not preempted would be a claim that ‘supports
     heart health’ as a structure/function claim is a false and misleading statement contrary to scientific
28
     studies.”).

                                                      –9–                                           17cv0567
 1   and CLRA, the plaintiff “bears the burden of proving the defendant’s advertising
 2   claim is false or misleading.” Nat’l Council Against Health Fraud, Inc. v. King Bio
 3   Pharmaceuticals, Inc., 107 Cal. App. 4th 1336, 1342 (2003). Private litigants must
 4   prove falsity or misrepresentation for their UCL and CLRA claims. See Kwan v.
 5   SanMedica Int’l, LLC, 854 F.3d 1088, 1095–96 (9th Cir. 2017). Proving a “lack of
 6   substantiation” is insufficient as “[p]rivate plaintiffs are not authorized to demand
 7   substantiation for advertising claims.”           King Bio, 107 Cal. App. 4th at 1345.
 8   Plaintiffs must establish the claims are false or misleading by citing to “testing,
 9   scientific literature, or anecdotal evidence.” Kwan, 854 F.3d at 1096–98 (quoting
10   King Bio, 107 Cal. App. 4th at 1348).4 The standard in CLRA and UCL actions is
11   whether “members of the public are likely to be deceived.” Kasky v. Nike, Inc., 27
12   Cal. 4th 939, 951 (2002), as modified (May 22, 2002).
13                  2.      Analysis
14          The first issue is whether Plaintiff is improperly making a lack of
15   substantiation claim. A plaintiff makes a lack of substantiation claim if she argues
16   that there is no evidence to support a defendant’s claim. But if the plaintiff points
17   to scientific evidence that conflicts with the claim, this is an action for false or
18   misleading advertising. See Fraker v. Bayer Corp., No. CVF08-1564 AWI GSA,
19   2009 WL 5865687, at *8 (E.D. Cal. Oct. 6, 2009). While Plaintiff, through Dr. Wolf,
20   does point to a lack of certain evidence supporting Defendants’ claims,5 Plaintiff
21
     4
22      Defendants argue that Plaintiffs must prove scientific literature shows that benefits are
     “categorically impossible to achieve.” (MSJ 13 (citing Kwan, 854 F.3d at 1092).) That is not the
23   holding from Kwan.
     5
       In her operative Complaint, Plaintiff cites the 2000 Institute of Medicine Report from the National
24   Academy of Sciences on Dietary Reference Intakes for Thiamin, Riboflavin, Niacin, Vitamin B6,
25   Folate, Vitamin B12, Pantothenic Acid, Biotin, and Cholin, which states: “No definitive studies
     demonstrate evidence of biotin deficiency in normal individuals in any group resulting from
26   inadequate intakes.” (SAC ¶ 8.) Dr. Wolf also testified that he has “no evidence” that the general
     population “need[s] pharmacologic doses of biotin” and is not “aware of any studies or tests on the
27   defendants’ biotin products that are at issue in this case.” (Wolf Depo. 78:1–7; 115:12–116:3.) Dr.
     Wolf concludes that no studies “exist[] for megadose biotin and Dr. Mock cites no such studies
28
     such that my opinions and the science upon which they are based are the established science

                                                    – 10 –                                        17cv0567
 1   also produces affirmative evidence that supports her argument that the labels are
 2   false or misleading. Dr. Wolf presents a study that the average person needs between
 3   30 to 35 mcg/day of biotin, per the Food and Nutrition Board of the Institute of
 4   Medicine. (Wolf Report ¶ 21.)6 Dr. Wolf also presents a study that the Western diet
 5   consists of between 35 to 75 mcg of biotin per day. (Id.)7 Plaintiff argues this proves
 6   that Defendants’ advertising is false because Defendants’ Products (i.e. extra biotin)
 7   cannot benefit or support anyone. Although Plaintiff does not have direct evidence
 8   or studies that show the Products do not work as advertised, Plaintiff’s argument is
 9   that the evidence shows the Products are worthless. Cf. Johns v. Bayer Corp., No.
10   9-cv-1935-AJB (DHB), 2013 WL 1498965, at *48 (S.D. Cal. Apr. 10, 2013)
11   (granting summary judgment for the defendant where the plaintiff had set forth no
12   “affirmative scientific evidence” that the labeling was false and argued there were
13   “no studies” supporting the defendant’s claims). Thus the issue becomes whether
14   Plaintiff can prove the Products’ labels are false or misleading.
15          Recently, the Ninth Circuit opined on the level of proof for UCL and CLRA
16   claims. Sonner v. Schwabe N. Am., Inc., 911 F.3d 989, 993 (9th Cir. 2018). The
17   court held “[a] plaintiff need not produce affirmative evidence, [and] also fatally
18   undermine the defendant’s evidence,” to defeat summary judgment.                         “If the
19   plaintiff’s evidence suggests that the products do not work as advertised and the
20   defendant’s evidence suggests the opposite, there is a genuine dispute of material
21   fact for the fact-finder to decide.” Id.
22          “[V]iolations of the UCL . . . and CLRA are evaluated from the vantage point
23
24   regarding biotin and biotin supplements.” (Wolf Report ¶ 18.)
     6
25     In support, Dr. Wolf cites: Institute of Medicine (US) Standing Committee of the Scientific
     Evaluation of Dietary Reference Intakes and its Panel on Folate Dietary Reference Intakes of
26   Thiamin, Riboflavin, Niacin, Vitamin B6, Folate, Vitamin B12, Panthothenic Acid, Biotin, and
     Choline., National Academy Press (US), Washington, D.C., 1998. (Wolf Report p. 17.)
27   7
       In support, Dr. Wolf cites: D.M. Mock Biotin. in: A. C. Ross, B. Calballero, R. J. Cousins, K. L.
     Tucker, and T. R. Ziegler (Eds.) Modern Nutrition in Health and Disease, Lippincott Williams and
28
     Wilkins, Baltimore, MD, 2014, pp. 390-398. (Wolf Report p. 17.)

                                                    – 11 –                                      17cv0567
 1   of a ‘reasonable consumer.’” Reid v. Johnson & Johnson, 780 F.3d 952, 958 (9th
 2   Cir. 2015). The plaintiff must “show that members of the public are likely to be
 3   deceived.” Id. (citation and quotations omitted). “Likely to deceive” means “more
 4   than a mere possibility that the advertisement might conceivably be misunderstood
 5   by some few consumers viewing it in an unreasonable manner.” Lavie v. Procter &
 6   Gamble Co., 105 Cal. App. 4th 496, 508 (2003). Instead, “the phrase indicates that
 7   the ad is such that it is probable that a significant portion of the general consuming
 8   public or of targeted consumers, acting reasonably in the circumstances, could be
 9   misled.” Id.
10          Defendants are correct that their Products do not assert a claim such as “a
11   mega-dose of biotin is necessary to help skin, nails, and hair” or that any person
12   “needs” or “requires” “a mega-dose” of biotin in his or her diet. The Products do
13   not assert how much biotin a person needs, only that the Products “support” skin,
14   hair, and nails. Or, arguably, the Products claim that biotin in general “supports”
15   skin, hair, and nails (not necessarily that a mega-dose provides such benefits).8 The
16   Products also do not claim who would benefit from biotin (i.e. marginally deficient
17
18   8
       The Court includes a picture of one of Defendants’ Products to illustrate the generality of the
     label:
19
20
21
22
23
24
25
26   Courts may take judicial notice of images of product packaging. See, e.g., Kanfer v. Pharmacare
     US, Inc., 142 F. Supp. 2d 1091, 1099 (S.D. Cal. 2015) (taking judicial notice of product packaging);
27   Rooney v. Cumberland Packing Corp., No. 12-cv-33-H (DHB), 2012 WL 1512106, at *2 (S.D.
     Cal. Apr. 16, 2012) (taking notice of reproductions of the panels of two boxes of Sugar in the Raw).
28
     Thus the Court takes judicial notice of the packaging of Defendants’ Product.

                                                    – 12 –                                       17cv0567
 1   people or the general population). Plaintiff agrees that “biotin the nutrient we get
 2   from our diet provides the represented benefits” but argue Defendants’ Products
 3   provide no benefits to the general population.9             (Opp’n 7, 17; see also “Wolf
 4   Rebuttal Report,” ECF No. 51-2, ¶ 7 (Dr. Wolf admits “biotin is a nutrient that is
 5   essential to health and if you do not get any or get very little biotin from your diet
 6   over a lengthy period of time (frank biotin deficiency), you will likely suffer hair
 7   and skin, and possibly nail problems”).)
 8          The Court finds that Plaintiff has produced at least “debatable evidence
 9   demonstrating that the scientific consensus is on [her] side.” See Dachauer v. NBTY,
10   Inc., No. 16-cv-216-VC, 2017 WL 2304209, at *2 (N.D. Cal. May 26, 2017) (citing
11   In re GNC Corp., 789 F.3d 505, 515 (4th Cir. 2015)). A jury could conclude that a
12   reasonable consumer would find Defendants’ Products misleading. Drawing all
13   inferences from the underlying facts in the light most favorable to the Plaintiff, the
14   Court finds there is a disputed issue as to whether reasonable consumer could believe
15   that the high doses of biotin in Defendants’ Products support the consumer’s hair,
16   skin, and nails, when, as Plaintiff presents, the biotin in one’s diet sufficiently
17   supports hair, skin, and nails, and one does not need biotin from Defendants’
18   Products for such support. This creates a disputed issue of material fact. See
19   Williams v. Gerber Prods., 552 F.3d 934, 939 (9th Cir. 2008) (holding “[w]hether a
20   practice is deceptive, fraudulent, or unfair is generally a question of fact which
21   requires consideration and weighing of evidence from both sides” (internal
22   quotations and citation removed)).10
23
     9
        As noted, this conclusion applies to the general population and Dr. Wolf agrees that the large
24   doses of biotin in Defendants’ products “benefit an infinitesimally small number of persons who
25   have one of three inherited metabolic, biotin-responsive disorders.” (Wolf Report ¶ 12.)
     10
         Although Plaintiff does not make this argument, the Court further notes the FDA website
26   indicates it is possible that “biotin can significantly interfere with certain lab tests and cause
     incorrect test results which may go undetected.” See https://www.fda.gov/medical-devices/safety-
27   communications/fda-warns-biotin-may-interfere-lab-tests-fda-safety-communication (last visited
     May 21, 2019). “The FDA is aware of people taking high levels of biotin that would interfere with
28
     lab tests.” (Id.) This possible interference could be deemed a “material fact ‘with respect to

                                                   – 13 –                                      17cv0567
 1   IV.    CONCLUSION
 2          For the foregoing reasons, the Court DENIES Defendants’ Motion for
 3   Summary Judgment.
 4   DATED: May 22, 2019
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26   consequences that may result from use of the [supplement].’” See Dachauer, 913 F.3d at 849
     (quoting Kaufman v. CVS Caremark Corp., 836 F.3d 88, 96 (1st Cir. 2016)). A product is
27   misleading if its label does not reveal a material fact. Id. It is undisputed that the Products here do
     not disclose this FDA warning regarding high biotin levels. Whether this issue makes Defendants’
28
     Products misleading creates another issue of material fact.

                                                     – 14 –                                         17cv0567
